Citation Nr: 0627093	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  99-14 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
PTSD. Although the veteran initially requested a Board 
hearing, he subsequently withdrew that request.

In June 1986 and December 1987, the Board denied the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD.  In April 
1993, the RO found that no new and material evidence had been 
submitted warranting reopening of the claim of service 
connection for an acquired psychiatric disorder.  The veteran 
was informed of this determination that month. The veteran 
did not appeal this determination.  Accordingly, the issue of 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD, including the issue of whether new 
and material evidence has been submitted to reopen this 
previously denied claim, is not before the Board at this 
time.  The sole issue before the Board is whether the veteran 
should be granted service connection for PTSD.

In February 2003, the Board upheld the RO's denial of the 
veteran's claim.  The veteran filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
In June 2003, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's attorney 
filed a joint motion to vacate the Board's decision and to 
remand this matter for development and readjudication.  The 
Court granted the joint motion that month, vacating and 
remanding the case to the Board.  The Board then remanded the 
case to the RO in December 2003 for further development in 
accordance with the joint motion and Court Order. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In the June 2003 joint motion, the parties noted that the 
United States Armed Services Center for Research of Unit 
Records (now, and hereinafter referred to as, the United 
States Army and Joint Services Records Research Center or 
JSRRC) had reported that the U.S.S. Richard B. Anderson, the 
ship identified by the veteran as taking incoming rounds in 
May of 1965, did not serve in Vietnam during the veteran's 
tour of duty aboard that ship (May 1965 to January of 1966).  
However, the parties found that the Board was required to 
locate information regarding the U.S.S. Prairie which did 
serve in Vietnam and to which the veteran was assigned for a 
period of time.  The parties noted that the veteran served on 
the U.S.S. Prairie in 1966.

In its December 2003 remand, the Board instructed the RO to 
contact JSRRC and request verification of stressors regarding 
the veteran's service on the U.S.S. Prairie.  The Board notes 
that in April 2004, the RO sent a letter to the veteran 
requesting that he furnish details concerning stressors that 
occurred on the U.S.S. Prairie to which the veteran responded 
with no verifiable information.  The RO also requested the 
veteran's personnel records, which showed that he was 
transferred to the U.S.S. Prairie on January 4, 1966 at San 
Diego California and was stationed on the ship until February 
10, 1966 when he was transferred to the U.S.S. Galveston.  
Further, the RO obtained a printout from the archival 
database of the United States National Archives and Record 
Administration, Records of the Office of the Chief of Naval 
Operations, which lists ships that came under hostile fire 
for the period of October 1966 to April 1970.  However, this 
printout is insufficient because the veteran's personnel 
records showed that he was not stationed on the U.S.S. 
Prairie during this period.  Under the circumstances, that 
Board believes that in order to fully comply with the parties 
June 2003 joint motion and Court Order and the Board's 
December 2003 remand, additional action is necessary to 
attempt to verify any combat operations and/or incidents 
involving the U.S.S. Prairie while the veteran was assigned 
to that ship.  See Stegall v. West, 11 Vet.App. 268 (1998).

Lastly, the Board also notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Since the Board is remanding 
this case on another matter, it is reasonable for the RO to 
give additional VCAA notice to comply with Dingess.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  

2.  The RO should contact JSRRC and 
request it to furnish all available 
information regarding the history of the 
U.S.S. Prairie from January 4, 1966 
through February 10, 1966, to 
specifically include any combat-related 
incidents.

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
record and furnish the appellant and his 
representative with an appropriate 
supplemental statement of the case and 
afford them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



